Mr. Justice Audrey
delivered the opinion of the court.
On the sworn petition of Alfredo Amy this court issued a writ of certiorari to H. M. Hutchison, Judge of the District Court of Guayama, commanding him to send up to this court the record of the proceedings which he had followed for the punishment of the petitioner for contempt.
This is an uncommon case because two extraordinary proceedings have been resorted to for the purpose of anul-ling the judgment sentencing the petitioner for contempt; namely, that of habeas corpus, in which a decision adverse to Amy was appealed from, which appeal is pending our decision, and also that of certiorari, which was applied for after the petition for a writ of habeas corpus had been denied and the decision' appealed from. Both proceedings are based *193on the contention that the lower conrt- was without jurisdiction to punish the petitioner for contempt.
As we have decided repeatedly, a writ of certiorari does not lie when there is another speedy, adequate and effective remedy in the ordinary course of law to correct the defect alleged in the certiorari proceeding; and as a writ of habeas corpus was applied for in this case and denied, from which decision an appeal was taken to this court, this is a proceeding as speedy, adequate and effective as that of certio-rari, for which reason we should not consider the present appeal hut discharge the writ issued.
Writ discharged. '
Chief Justice Hernández and Justices Wolf and del Toro concurred.